DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Pagani (U.S. Publication No. 2012/0153745) discloses a connection structure having the function of a pad including an inductive element and suitable for being used during the testing step of electronic components in a substrate and an active element in an integrated circuit.  A longitudinal section of a portion of an integrated circuit or chip including a connection structure or LPAD suitable for coupling circuit elements of the integrated circuit with circuits external to it.  The connection structure includes an inductive element and a connection terminal or pad.  The structure includes a conductive element which is coupled to the connection terminal itself.  The conductive element couples the connection terminal or pad to other circuits present in the chip that can be inside or outside the connection structure.  The use of the discontinuous layer makes it possible to create open circuits which prevents eddy current from occurring in the connection structure.  The prior art fails to teach in combination with the “a carrier configured to support the wafer on an side of the wafer opposing thereof from the first probe interface; and a second probe interface configured to be at least partially positioned on a side of the carrier opposing the first probe interface, the second probe interface comprising: an energy sensor; and at least one second inductor operably coupled to the energy sensor,
wherein the energy source of the first probe interface is configured to inductively generate energy within at least one 3D interconnect structure of the at least one die via the at least one first inductor, and wherein the energy sensor of the carrier is configured to detect the energy within the at least one 3D interconnect structure via the at least one second inductor.”
 

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a carrier configured to support the wafer on an side of the wafer opposing thereof from the first probe interface; and a second probe interface configured to be at least partially positioned on a side of the carrier opposing the first probe interface, the second probe interface comprising: an energy sensor; and at least one second inductor operably coupled to the energy sensor,
wherein the energy source of the first probe interface is configured to inductively generate energy within at least one 3D interconnect structure of the at least one die via the at least one first inductor, and wherein the energy sensor of the carrier is configured to detect the energy within the at least one 3D interconnect structure via the at least one second inductor.”

Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “positioning a second probe interface having at least one second inductor on a second side of the at least one die opposing the at least one first inductor;
generating an electromagnetic field within the at least one first inductor of the first probe interface;
initiating an energy within the at least one 3D Interconnect structure responsive to the at least one electromagnetic field; and sensing an energy within the at least one 3D Interconnect structure with the at least one second inductor of the second probe interface.”

Regarding claim 20, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a second probe interface having a second inductor configured to be positioned on a side of the carrier opposing the first inductor,
wherein the energy source is configured to inductively generate energy within at least one 3D interconnect structure of the at least one die via the first inductor of the first probe interface, and wherein the energy sensor is configured to detect the energy within the at least one 3D interconnect structure via the second inductor of the second probe interface.”

Claims 2-11 are considered to be allowable due to their dependencies on claim 1; claims 13, 16 and 18 are allowable due to its dependency on claim 12; claims 14 and 15 are allowable due to their dependencies on claim 13; claim 17 is allowable due to its dependency on claim 16; claim 19 is allowable due to its dependency on claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866